Motion Granted; Dismissed and Memorandum Opinion filed September 12,
2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00688-CV

                   SUBURBAN FARMS, INC. AND
           PARK ON WESTVIEW APARTMENTS, LP, Appellants
                                         V.

              CHAMPION ENERGY SERVICES, LLC, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1002750

               MEMORANDUM                         OPINION
      This is an appeal from a judgment signed May 23, 2013. On September 9,
2013, appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.